         Case 1:17-cr-00630-ER Document 161 Filed 10/25/19 Page 1 of 23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------        x
 UNITED STATES OF AMERICA                    :
                                             :
            - v. -                           :
                                             :   S10 17 Cr. 630 (ER)
 MARK S. SCOTT,                              :
                                             :
                     Defendant.              :
 ------------------------------------        x




 THE GOVERNMENT’S RESPONSE TO THE DEFENDANT’S MOTIONS IN LIMINE




                                                 GEOFFREY S. BERMAN
                                                 United States Attorney
                                                 Southern District of New York


Christopher J. DiMase
Nicholas Folly
Assistant United States Attorneys
Julieta V. Lozano
Special Assistant United States Attorney

- Of Counsel -
             Case 1:17-cr-00630-ER Document 161 Filed 10/25/19 Page 2 of 23



                                                   TABLE OF CONTENTS

I.        THE GOVERNMENT SHOULD NOT BE PRECLUDED FROM
          REFERRING TO INDIVIDUALS HARMED BY THE ONECOIN SCHEME
          AS “VICTIMS” ................................................................................................................. 1

          A. Relevant Facts ............................................................................................................... 2

          B. Applicable Law ............................................................................................................. 2

          C. Discussion ..................................................................................................................... 3

II.       TESTIMONY FROM ONECOIN VICTIMS, INCLUDING THE DETAILS OF
          THEIR PURPORTED INVESTMENTS, IS NECESSARY TO PROVE THE
          WIRE FRAUD SCHEME UNDERLYING COUNT ONE AND TO
          COMPLETE THE STORY ON TRIAL, AND SHOULD THEREFORE BE
          ADMITTED....................................................................................................................... 4

III.      TESTIMONY FROM AN INTENDED VICTIM OF THE ONECOIN
          SCHEME WHO CHOSE NOT TO INVEST IS RELEVANT AND
          ADMISSIBLE EVIDENCE, INCLUDING AS TO THE UNDERLYING WIRE
          FRAUD SCHEME ............................................................................................................ 7

          A. Relevant Facts ............................................................................................................... 7

          B. Discussion ..................................................................................................................... 7

IV.       THE DEFENDANT’S USE OF ONECOIN PROCEEDS IS ADMISSIBLE ............. 8

          A. Relevant Facts ............................................................................................................... 9

          B. Applicable Law ........................................................................................................... 11

          C. Discussion ................................................................................................................... 13

V.        THE PROPOSED MONEY LAUNDERING EXPERT TESTIMONY IS
          RELEVANT AND ADMISSIBLE ................................................................................ 17

          A. Applicable Law ........................................................................................................... 17

          B. Discussion ................................................................................................................... 18

CONCLUSION ........................................................................................................................... 21




                                                                      2
           Case 1:17-cr-00630-ER Document 161 Filed 10/25/19 Page 3 of 23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------                     x
 UNITED STATES OF AMERICA                                 :
                                                          :
               - v. -                                     :
                                                          :   S10 17 Cr. 630 (ER)
 MARK S. SCOTT,                                           :
                                                          :
                        Defendant.                        :
 ------------------------------------                     x


 THE GOVERNMENT’S RESPONSE TO THE DEFENDANT’S MOTIONS IN LIMINE

          The Government respectfully submits this filing in response to the defendant’s October 18,

2019 Motions in Limine (“Def.’s Mot.”), which seek to preclude the Government from introducing

relevant and admissible evidence. (Dkt. Nos. 153-154). Scott’s motions are a transparent attempt

to whitewash the trial of the defendant’s criminal conduct and curtail significantly the

Government’s ability to introduce relevant evidence—none of which is unfairly prejudicial— that

is necessary to prove discrete elements of the crimes charged. The defendant’s motions should be

denied.

I.        THE GOVERNMENT SHOULD NOT BE PRECLUDED FROM REFERRING TO
          INDIVIDUALS HARMED BY THE ONECOIN SCHEME AS “VICTIMS”

          The defense has moved in limine to preclude the Government from referring to individuals

who invested in OneCoin as victims. The defense claims that the use of the term “victim”

undermines the presumption of innocence, is inflammatory, and risks misleading or confusing the

jury. See Defense Motion in Limine at 2-3. The defense’s motion lacks merit and should be

denied.
         Case 1:17-cr-00630-ER Document 161 Filed 10/25/19 Page 4 of 23



       A.      Relevant Facts

       The defendant is charged in a two-count superseding indictment with conspiracy to commit

money laundering, in violation of Title 18, United States Code, Section 1956(h), and conspiracy

to commit bank fraud, in violation of Title 18, United States Code, Section 1349 (the “Superseding

Indictment”). Under Count One of the Superseding Indictment, the proceeds of the specified

unlawful activity are described as “approximately $400 million in proceeds of a wire fraud scheme

involving a purported cryptocurrency known as “OneCoin,” in violation of Title 18, United States

Code, Section 1343” (Dkt. No. 143). Thus, at trial, one of the elements that the Government will

be required to prove beyond a reasonable doubt is that the financial transactions conducted by the

defendant involved proceeds of the OneCoin wire fraud scheme. Consequently, the Government

intends to call at trial a small number of victims of the OneCoin wire fraud scheme (likely two or

three) who invested in OneCoin based on OneCoin’s misrepresentations, and who ultimately lost

those investments.

       B.      Applicable Law

       Use of the term “victim” at trial has been widely approved. See, e.g., United States v.

Gasperini, 2017 WL 3140366 at *7 (E.D.N.Y. July 21, 2017), aff’d 729 F. App’x 112 (2d Cir.

2018) (Government’s use of the term “victim” permitted and not unduly prejudicial in light of the

issues being tried); United States v. Huynh, No. 4-CR-14-275, 2016 WL 7411529, at *7 (M.D. Pa.

Dec. 22, 2016) (denying motion in limine seeking to preclude Government from referring to fraud

victims as “victims”); In re Homestore.com, Inc., No. CV 01-11115 RSWL CWX, 2011 WL

291176, at *12 (C.D. Cal. Jan. 25, 2011) (denying defendant’s motion to prevent references to

plaintiffs as “victims”); see also Tollefson v. Stephens, No. SA:14-CV-144-DAE, 2014 WL

7339119, at *6 (W.D. Tex. Dec. 23, 2014) (noting that the term “victim” is “commonly used at


                                                2
         Case 1:17-cr-00630-ER Document 161 Filed 10/25/19 Page 5 of 23



trial in a neutral manner to describe the events in question”).

       Indeed, referring to complainants as victims is permissible, even in the context of the

Court’s jury instructions. This is because “use of the term ‘victim’ in jury instructions is not

prejudicial to a defendant’s rights when, as is the case here, the instructions taken as a whole clarify

the government’s burden of proving all elements of the crime.” United States v. Washburn, 444

F.3d 1007, 1013 (8th Cir. 2006) (collecting cases).

       C.      Discussion

       The defendant argues that the Court should preclude the Government from referring to the

victims in this case as “victims” in front of the jury. The Superseding Indictment charges that the

defendant engaged in a conspiracy to commit money laundering of proceeds from the OneCoin

wire fraud scheme. The Government is entitled to prove these allegations at trial and, in so doing,

to use the term “victim” to refer to an individual who invested money in OneCoin based on

multiple misrepresentations and falsehoods. See Gasperini, 2017 WL 3140366 at *7; Huynh, 2016

WL 7411529, at *7. The term “victim” is an appropriate and neutral way to identify for the jury

the collection of individuals—both those who will testify at trial and those who will not—in the

context of a case involving a tremendous number of fraud victims located all over the world. See

Tollefson, 2014 WL 7339119, at *6.

       Nor is the use of the term “victim” prejudicial to the defendant. See Cueva v. State, 339

S.W.3d 839, 864 (Tex. App. 2011) (victim is “relatively mild and non-prejudicial” term) (citations

omitted). There is no risk that the jury will be confused or misled, or that the defendant will be

prejudiced, by this non-pejorative and commonly used term, especially in the context of the

Court’s instructions articulating the Government’s burden of proof of all elements of the crimes

charged in the Superseding Indictment. See Washburn, 444 F.3d at 1013.


                                                   3
          Case 1:17-cr-00630-ER Document 161 Filed 10/25/19 Page 6 of 23



         For the above-described reasons, the defendant’s motion in limine to preclude use of the

term “victim” at trial should be denied.

II.      TESTIMONY FROM ONECOIN VICTIMS, INCLUDING THE DETAILS OF
         THEIR PURPORTED INVESTMENTS, IS NECESSARY TO PROVE THE WIRE
         FRAUD SCHEME UNDERLYING COUNT ONE AND TO COMPLETE THE
         STORY ON TRIAL, AND SHOULD THEREFORE BE ADMITTED

         The defendant contends that the Court should limit testimony from victims of the OneCoin

scheme—the very scheme that the Government must prove was the source of the criminal proceeds

laundered by Scott to meet the elements of the charged money laundering offense—so that there

is no mention of the financial harm resulting from their victimization at trial. Such testimony

represents direct evidence of the underlying wire fraud scheme. Moreover, the defendant’s

motion, which fails to cite a single case in support of his position, is unsupported by the law.

Accordingly, the Court should deny the motion.

         As an initial matter, the defendant’s assertion that the “need for actual investor testimony

is limited at best” is nonsensical. Unless the defendant is prepared to stipulate that OneCoin was

in fact a fraud scheme, the Government must prove its fraudulent nature to the jury beyond a

reasonable doubt. The principal element of wire fraud is a scheme to defraud another out of

money.     The most fundamental evidence of any such scheme is testimony from victims

demonstrating that they were defrauded. See United States v. Heimann, 705 F.2d 662, 669 (2d

Cir. 1983) (“While technically the success or failure of a scheme to defraud is irrelevant in a mail

fraud case, realistically, when the contested issue is intent, whether or not victims lost money can

be a substantial factor in a jury’s determination of guilt or innocence.” (internal citation omitted)).

Such is the case here. Notably, at present, the Government anticipates calling just two OneCoin

victims, and a third individual who researched the scheme and decided not to invest, as discussed

further below. When these OneCoin victims testify, they may properly discuss who they are, how

                                                  4
         Case 1:17-cr-00630-ER Document 161 Filed 10/25/19 Page 7 of 23



they were persuaded to invest in OneCoin packages at various prices, which packages they

purchased, how and when they became aware that their investment was lost, and, at a high level,

the effect that loss had on them financially. See United States v. Weaver, 860 F.3d 90, 97 (2d Cir.

2017) (admitting evidence of investor harm to establish defendant’s fraudulent intent)

       It is important to note that the millions of dollars that the defendant “earned” for laundering

OneCoin fraud proceeds were sourced directly from the purported investments of OneCoin

victims. Indeed, one of the victims will testify that he wired thousands of dollars for a OneCoin

package purchase to a German entity, which in turn sent millions of euros directly into the

defendant’s fraudulent investment funds. Thus, there is a very direct connection between victim’s

purported investments and the defendant’s money laundering operation. The monetary amounts

invested by individual investors is relevant and admissible evidence, bearing on the scope of the

fraud scheme that funded approximately $400 million into the defendant’s network of alleged

“investment fund” bank accounts.

       The defendant’s proposed limitations on victim testimony are not supported by the law and

should be rejected. As a legal matter, evidence of victims’ losses is plainly relevant and admissible

evidence, as it represents direct proof of the element of intent to defraud. Federal courts therefore

recognize “a liberal policy” of admitting “[p]roof that someone was victimized by the fraud . . . as

some evidence of the schemer’s intent,” United States v. Copple, 24 F.3d 535, 545 (3d Cir. 1994),

and such testimony is routinely admitted for that purpose. See, e.g., United States v. Guadagna,

183 F.3d 122, 130 (2d Cir. 1999) (“[W]hen the necessary result of the . . . scheme is to injure

others, fraudulent intent may be inferred from the scheme itself.”) (internal quotation marks

omitted); United States v. McDonough, 56 F.3d 381, 391 (2d Cir. 1995) (same); United States v.

Forbes, 249 F. App’x 233, 236-37 (2d Cir. 2007) (“[t]he District Court correctly ruled that


                                                 5
         Case 1:17-cr-00630-ER Document 161 Filed 10/25/19 Page 8 of 23



references to the decline in Cendant’s stock price or investor losses were probative on the issue of

materiality and permissible under Federal Rule of Evidence 403); Rice v. United States, 35 F.2d

689, 695 (2d Cir. 1929) (affirming admission of “testimony of victims as to what they paid for

stock and at what price they sold it, thus establishing their loss”); United States v. Rasheed, 663

F.2d 843, 850 (9th Cir. 1981) (“[s]uch evidence may be relevant to show that a scheme to defraud

existed”).

       Nor would testimony from OneCoin victims regarding the investment amounts or the

harms causes by the OneCoin scheme amount to unfair prejudice under Rule 403. See Costantino

v. Herzog, 203 F.3d 164, 174 (2d Cir. 2000) (“Because virtually all evidence is prejudicial to one

party or another, to justify exclusion under Rule 403 the prejudice must be unfair.”). Evidence of

harms far more severe than those caused by the loss of funds invested in a fraud scheme has

properly been admitted at trials. See, e.g., United States v. Velazquez, 246 F.3d 204, 211 (2d Cir.

2001) (autopsy photos admissible despite defendant’s willingness to stipulate that beating of

victim occurred and defendant’s claim that photos invited jury to convict based on revulsion at

beating; details of victim’s injuries were “legally and morally relevant to the conduct constituting

the offenses committed”); United States v. Salameh, 152 F.3d 88, 122-23 (2d Cir. 1998)

(upholding introduction of victim testimony and “significant” number of “graphic” and

“disturbing” photographs of World Trade Center bombing victims, including corpse of pregnant

woman, despite defendants’ offer to stipulate that the bombing caused harm).

       In sum, the defendant’s effort to constrain evidence regarding a fundamental aspect of the

underlying wire fraud should be rejected. The nature and scope of the fraud scheme that funded

the $400 million deposits into the defendant’s purported investment funds is a relevant question

of fact for the jury. The Government does not intend to introduce a great volume of evidence on


                                                 6
         Case 1:17-cr-00630-ER Document 161 Filed 10/25/19 Page 9 of 23



this issue. But it must be permitted “to place its evidence before the jurors,” Old Chief v. United

States, 519 U.S. 172, 188 (1997), including through witness accounts relating to the underlying

fraud scheme that the Government is required to prove at trial. Accordingly, the defendant’s

motion should be denied.

III.   TESTIMONY FROM AN INTENDED VICTIM OF THE ONECOIN SCHEME
       WHO CHOSE NOT TO INVEST IS RELEVANT AND ADMISSIBLE
       EVIDENCE, INCLUDING AS TO THE UNDERLYING WIRE FRAUD SCHEME

       A.      Relevant Facts

       At trial, the Government intends to introduce witness testimony from a witness (the

“Witness”) who was recruited by his boss to invest in OneCoin in the fall of 2015. The Witness

was told, among other things, that OneCoin was an opportunity to get rich, similar to Bitcoin, a

digital currency. The witness’s boss also recruited a large number of additional victims to invest

in OneCoin. After spending approximately ten to fifteen minutes conducting online research on

OneCoin, the Witness decided not to invest in OneCoin. Among other things, the witness saw

evidence online indicating that OneCoin was a Ponzi scheme. The defendant joined the charged

conspiracies during the same time that the Witness conducted the Witness’s online research on

OneCoin.

       B.      Discussion

       The Witness’s testimony is admissible as direct evidence of the wire fraud scheme, which

is an element of the charged money laundering conspiracy. The Witness’s testimony that

OneCoin was presented to him as an investment opportunity where he could get rich like

investors who had invested in Bitcoin shows the wire fraud scheme in action. The Government’s

proof at trial will show, among other things, OneCoin used the success story of Bitcoin to induce

victims to invest in OneCoin under the guise that they too could get rich through their

investment. This was of course completely false, because the price of OneCoin was a fiction and
                                                7
        Case 1:17-cr-00630-ER Document 161 Filed 10/25/19 Page 10 of 23



not based on supply and demand. The fact that the Witness ultimately decided not to invest, is of

no moment. United States v. Reifler, 446 F.3d 65, 96 (2d Cir. 2006) (noting that to violate wire

fraud scheme participants need not have succeeded in their scheme to defraud, and the scheme

need not have resulted in actual injury to any victims). The Witness’s testimony is therefore

direct evidence of the wire fraud scheme, which the Government must establish as an element of

the money laundering conspiracy charged in Count One.

       The Witness’s testimony is also probative of whether Scott consciously avoided learning

about OneCoin’s fraudulent nature. Through this testimony, the Government intends to show the

jury that Scott, who was a sophisticated lawyer, and who took $400 million in funds from

OneCoin, would have found similar derogatory information about OneCoin online if he had

taken steps to investigate it. The Government intends to offer such evidence not for its truth (i.e.,

not to prove that OneCoin was a Ponzi scheme), but rather to establish the defendant’s state of

mind and knowledge regarding the OneCoin scheme, and more specifically, to demonstrate that

the defendant knew or consciously avoided learning about OneCoin’s fraudulent nature. See

United States v. Kozeny, 643 F. Supp. 2d 415, 417–23 (S.D.N.Y. 2009) (“Unlike the facts of

Kaplan in which the Government sought to prove Kaplan’s knowledge solely through the

knowledge of others, evidence of [the defendant’s] knowledge or the knowledge of others is only

one part of the proof the Government will introduce. The Government has also stated its

intention to present direct evidence that will support its conscious avoidance theory.”).

Accordingly, the Court should admit this evidence.



IV.    THE DEFENDANT’S USE OF ONECOIN PROCEEDS IS ADMISSIBLE

       Scott moves to preclude evidence of how “how [he] used fees he received from the

Fenero Funds” on the grounds that such evidence is “irrelevant” and “highly prejudicial.”
                                                 8
          Case 1:17-cr-00630-ER Document 161 Filed 10/25/19 Page 11 of 23



(Def.’s Mot. at 6). Scott’s motion should be denied. Evidence of the ways in which Scott

laundered and spent millions of dollars in fraud scheme proceeds is admissible on at least three

independent grounds: (1) it is direct evidence of the charged conspiracies; (2) it is necessary to

show that Scott owned and controlled certain funds that he received as his cut for participating in

the charged conspiracies; and (3) it is relevant to establishing the Scott’s intent to commit the

charged crimes.

       A.      Relevant Facts

       The Government expects that the evidence at trial will show that at the time Scott joined

the charged conspiracies, he was employed as a partner for a prominent top-ranked law firm in

the United States. In that role, Scott earned an annual salary of hundreds of thousands of dollars

per year. Scott had been employed as a lawyer for nearly twenty years when he joined the

charged conspiracies, and had been a partner/shareholder at several law firms for over a decade.

       While the income Scott earned as a partner was substantial, it was a fraction of the money

he was paid to launder OneCoin fraud scheme proceeds. As charged in the Superseding

Indictment, Scott laundered approximately $400 million in OneCoin fraud scheme proceeds. In

doing so, Scott disguised the proceeds of the OneCoin fraud scheme by misrepresenting to banks

and financial institutions that the proceeds were “investments” into the “Fenero Funds,” and by

hiding the source of the funds and the true beneficial owner of the funds. The Fenero Funds

were purportedly a series of investment funds being used for the purpose of investing the money

of a select group of European based families in investments in the financial services industry in

Europe.

       Scott employed the same money laundering concealment tactics in order to successfully

transfer money on his own behalf out of the Fenero Funds, i.e., to pay himself his cut of the


                                                  9
        Case 1:17-cr-00630-ER Document 161 Filed 10/25/19 Page 12 of 23



OneCoin fraud scheme proceeds that he received for laundering the $400 million (“Scott’s

Funds”). For example, Scott made the following purchases, among others, during the time

period of the charged conspiracies and through the use of OneCoin fraud scheme proceeds:

          •   October 2016: Scott purchased a $2,850,000 home located at
                             . In making the purchase, Scott routed the majority of the money
              from an account of one of the Fenero Funds, to his lawyer, who in turn routed the
              money to the seller.

          •   November 8, 2016: Scott purchased a $245,269 Ferrari car. In doing so, Scott
              routed the money from the bank account of one of the Fenero Funds, to his
              attorney’s bank account, to a Cayman Island bank account, and then directly to
              the seller of the Ferrari.

          •   February 2017: Scott routed $850,000, in two separate wires, from Fenero Fund
              bank accounts, to his lawyer, for the purchase of another property in
                 . The purchase fell through and was not completed.

          •   March 21, 2017: Scott purchased a $1,310,000 Sunseeker yacht, and routed all of
              the funds from the bank account of one of the Fenero Funds, to his attorney’s
              bank account, and on to the seller.

          •   September 2017: Scott purchased a $3,765,000 residence located at
                                           in September 2017. In making that purchase he again
              routed a portion of the money directly from one of the Fenero Funds, through his
              lawyer’s bank account, and then into a client trust account for the seller. Scott
              routed an additional portion of the money for the purchase directly from the
              Cayman Island bank account of the general partner of the Fenero Funds, “MSS
              International Consultants BVI Ltd.” (“MSSI BVI”), through his lawyer’s bank
              account, and on to the seller.

          •   November 2017: Scott purchased (along with a third-party) another residence
              located at                                . In doing so, Scott routed his share
              of the purchase price through a MSSI BVI Cayman Island bank account, to his
              lawyer, and then on to the seller.

       The evidence at trial will show that each of the purchases described above, and other

similar purchases, was paid for with OneCoin fraud-scheme proceeds.




                                               10
         Case 1:17-cr-00630-ER Document 161 Filed 10/25/19 Page 13 of 23



       B.      Applicable Law

               1.      Rules 401 and 403

       Evidence is relevant under Rule 401 if “(a) it has any tendency to make a fact more or

less probable than it would be without the evidence; and the fact is of consequence in

determining the action.” Fed. R. Evid. 401. To meet the minimal standard of relevance,

“‘evidence need not be sufficient by itself to prove a fact in issue, much less to prove it beyond a

reasonable doubt.’” United States v. Litvak, 808 F.3d 160, 179–80 (2d Cir. 2015) (quoting

United States v. Abu–Jihaad, 630 F.3d 102, 132 (2d Cir. 2010), cert. denied, 564 U.S. 1040

(2011)); see also United States v. Certified Envtl. Servs., Inc., 753 F.3d 72, 90 (2d Cir. 2014)

(“[T]he definition of relevance under Fed. R. Evid. 401 is very broad,” and “[E]vidence need not

be conclusive in order to be relevant” (internal quotation marks omitted)); United States v. White,

692 F.3d 235, 246 (2d Cir. 2012) (explaining that Rule 401 prescribes a “very low standard”

(internal quotation marks omitted)).

       To warrant preclusion under Rule 403, the issue is not whether a particular piece of

evidence is “highly prejudicial,” as the defense mistakenly argues. (Def.’s Mot. at 6). Rather,

the issue is whether “its probative value is substantially outweighed by a danger of one or more

of the following: unfair prejudice, confusing the issues, misleading the jury, undue delay,

wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403. Indeed, much

of the evidence that comes in during trial is prejudicial in the sense that it is relevant in tending

to show guilt. Absent unfair prejudice, such evidence is admissible.

               2.      Criminal Intent

       Evidence showing how a defendant spent the proceeds of his crime is routinely admitted

in this Circuit as relevant evidence to establish a defendant’s motive and intent for committing


                                                  11
         Case 1:17-cr-00630-ER Document 161 Filed 10/25/19 Page 14 of 23



the crime. See United States v. Addario, 662 Fed Appx 61, 63 (2d Cir. 2016) (summary order)

(admitting evidence of defendant’s “spending habits,” including “information about his

substantial gambling activity” and “records of his personal expenditures, such as expensive

automobiles, trips, and country club fees” on the ground that “the spending and gambling activity

could explain [the defendant’s] motive for committing the fraud”); cf. also United States v.

Federick, 242 F.3d 368, at *1 (2d Cir. 2000) (summary order) (holding that district court did not

commit plain error in admitting evidence of defendant’s personal expenditures “because

evidence of unexplained wealth is admissible where the ordinary motive for a crime is financial

gain”); United States v. Falley, 489 F.2d 33, 39 (2d Cir. 1983) (upholding admission of evidence

of defendant’s personal expenditures because “proof that a defendant is living far above the

means provided by his disclosed income is of great probative value in a case involving a crime

where the motive is financial gain”); United States v. Levy, No. S5 11 CR 62 PAC, 2013 WL

815915, at *2 (S.D.N.Y. Mar. 5, 2013) (finding that evidence of how defendants spent their

money was admissible to show, among other things, their motive for engaging in criminal

conduct); United States v. Mahmoud Thiam, 17 Cr. 47 (S.D.N.Y., April 27, 2017) (DLC) (Tr.

392-93) (finding that evidence that defendant used bribe money to buy and renovate a home “in a

luxurious manner,” was “highly relevant,” and would not cause unfair prejudice under Rule 403).

       Evidence concerning a defendant’s movement of funds (i.e., through multiple bank

accounts in a short period of time), is also evidence of the defendant’s consciousness of guilt and

is therefore also probative of his criminal intent. United States v. Silver, 117 F. Supp. 3d 461,

473 (S.D.N.Y. 2015), vacated on other grounds by 864 F.3d 102 (2d Cir. 2017) (“Evidence that

Silver went to lengths to conceal his allegedly ill-gotten gains is . . . evidence of Silver’s

consciousness of guilt regarding his allegedly fraudulent and extortionate activities.”); see also


                                                  12
        Case 1:17-cr-00630-ER Document 161 Filed 10/25/19 Page 15 of 23



United States v. Schultz, 333 F.3d 393, 416 (2d Cir. 2003) (reasoning that “effort to conceal

property” can “indicate[] a consciousness that [defendant’s] actions were illegal in some way”).

       C.      Discussion

       As noted above, evidence of the ways in which Scott spent millions of dollars in fraud

scheme proceeds is admissible on at least three independent grounds, as: (1) direct evidence of

the charged conspiracies; (2) necessary to show that Scott owned and controlled certain funds

that he received as his cut from the charged conspiracies; and (3) relevant to establishing Scott’s

intent commit the charged crimes.

               1.      Direct Evidence of Scott’s Money Laundering

       As described above, Scott used an elaborate series of financial transactions (sometimes

referred to as “layering”), including purported “loans” that were in fact never repaid, and

transfers through attorney trust accounts, to hide the source of money that directly funded the

purchases of real property, cars, and other luxury items (the “Property”). When viewed

alongside all of the other evidence in the case, these transactions demonstrate Scott’s attempt to

conceal and hide the source of the proceeds (i.e., OneCoin fraud scheme proceeds) that Scott

used to purchase the Property. These transactions are therefore direct evidence of the charged

crimes and plainly relevant.

       The evidence of how Scott purchased the Property is also relevant because it

demonstrates that the Fenero Funds were not in fact legitimate investment funds. Rather than

investing in the financial services industry in Europe, which was the purported strategy of the

Fenero Funds, on several occasions the Fenero Funds sent money directly to accounts that were

controlled by Scott, and were used to purchase Property on behalf of Scott. It is therefore

essential that the Government is able to introduce evidence of Scott’s purchases of Property in


                                                13
         Case 1:17-cr-00630-ER Document 161 Filed 10/25/19 Page 16 of 23



order to show that the Fenero Funds were not being used as legitimate investment vehicles, but

were instead used by Scott as a pass-through to hide the source of the funds, and the true

beneficial owner of the funds. The proffered evidence is therefore relevant for this purpose as

well.

               2.     Ownership and Control of the Funds

        Evidence of Scott’s use of the Funds is also admissible to show that it was Scott who

owned and controlled Scott’s Funds. As noted above, Scott engaged in a complex series of

financial transactions with the OneCoin fraud scheme proceeds that he laundered, and some of

which he eventually used to purchase the Property. Oftentimes, there were several intermediary

transfers before Scott’s Funds were transferred to the seller of the Property. For example, Scott

frequently routed money through several layers of bank accounts, as well as his lawyer’s

account. Absent the ability to show the jury that Scott’s Funds were ultimately used to purchase

Property on behalf of Scott, the jury would have a completely misleading picture and

understanding of the amount of money Scott received for his participation in the charged

conspiracies. The fact that Scott was paid such an enormous sum of money, despite not earning

any profit for his supposed “investors,” is highly probative of whether the purported investment

funds were legitimate, or were instead being used to facilitate money laundering. The evidence

is therefore admissible to show Scott’s ownership and control over the Funds and to show the

jury how much money Scott in fact earned from his participation in the charged conspiracies.

               3.     Scott’s Intent

        As noted above, Scott engaged in a complex series of transactions with the OneCoin

fraud scheme proceeds he laundered and some of which he used to purchase the Property. The

transactions often served no apparent purpose other than to deliberately hide the origin of the


                                                14
         Case 1:17-cr-00630-ER Document 161 Filed 10/25/19 Page 17 of 23



money. The defendant’s movement of funds, through multiple bank accounts in a short period of

time, including offshore accounts and attorney trust accounts, is evidence of the defendant’s

consciousness of guilt and is therefore probative of his criminal intent. United States v. Silver,

117 F. Supp. 3d 461, 473 (S.D.N.Y. 2015), vacated on other grounds by 864 F.3d 102 (2d Cir.

2017) (“Evidence that Silver went to lengths to conceal his allegedly ill-gotten gains is . . .

evidence of Silver’s consciousness of guilt regarding his allegedly fraudulent and extortionate

activities.”); see also United States v. Schultz, 333 F.3d 393, 416 (2d Cir. 2003) (reasoning that

“effort to conceal property” can “indicate[] a consciousness that [defendant’s] actions were

illegal in some way”)

       Scott’s use of OneCoin fraud scheme proceeds is independently admissible to establish

his motive and intent to commit the charged crimes. As noted above, similar evidence has been

routinely admitted in this Circuit as relevant evidence to establish a defendant’s motive and

intent for committing the charged offenses. Here, the Government expects that the issue of

motive is going to be particularly contentious at trial. At the time the defendant joined the

charged conspiracies, he was a successful partner at a prominent law firm. The Government

therefore intends to rely on evidence pertaining to Scott’s purchases of the Property to help

explain to the jury why the defendant would be willing to risk his reputation and livelihood,

when he was already financially successful, by engaging in criminal activity. Showing that the

defendant earned a substantial sum of money would only be half the story, and would provide

the jury with an incomplete view of why the defendant would engage in criminal activity.

Rather, showing the jury how the defendant used the very money he got from his participation in

the charged conspiracies, would provide the jury with a complete understanding of why he

would commit such serious crimes despite his prior financial success. Such evidence would also


                                                 15
        Case 1:17-cr-00630-ER Document 161 Filed 10/25/19 Page 18 of 23



be relevant to rebut any argument by the defense that Scott had no reason to commit the charged

crimes given his education, job status, and prior wealth.

       Finally, the probative value of the proffered evidence is not substantially outweighed by

any danger of unfair prejudice pursuant to Rule 403. The Government seeks to admit, for

example, evidence of Scott’s purchases of houses, cars, and a yacht with OneCoin fraud scheme

proceeds. The Government does not seek to admit evidence of purchases the defendant made

that were not derived from fraud proceeds. Such evidence is far less “sensational” than the

crimes with which Scott is charged, which involve allegations that he participated in a scheme to

launder $400 million that he knew were the proceeds of a massive global fraud scheme. See

United States v. Pitre, 960 F.2d 1112, 1120 (2d Cir. 1992) (affirming admission of evidence that

“‘did not involve conduct any more sensational or disturbing than the crimes with which [the

appellants were] charged’”) (internal quotation marks and citation omitted); United States v.

Peters, 791 F.2d 1270, 1294 (7th Cir. 1986) (evidence is unfairly prejudicial under Rule 403 if it

arouses a sense of horror or otherwise produces an emotional response that would cause the jury

to base its decision on something other than the evidence). Notably, none of the expenditures in

question were for illegal goods or services. To the extent that the Court believes there is any risk

of unfair prejudice to the defendant, the Court can easily fashion an appropriate limiting

instruction that sets forth the purposes for which the jury can properly consider this evidence

(i.e., as direct evidence of: the charged conspiracies; Scott’s ownership and control of Scott’s

Funds and the amount of money he was therefore paid; and consciousness of guilt, motive, and

intent). See United States v. Downing, 297 F.3d 52, 59 (2d Cir. 2002) (noting that courts

“generally presume that juries understand and abide by a district court’s limiting instructions”).




                                                16
        Case 1:17-cr-00630-ER Document 161 Filed 10/25/19 Page 19 of 23



V.     THE PROPOSED MONEY LAUNDERING EXPERT TESTIMONY IS
       RELEVANT AND ADMISSIBLE

       The defendant moves to preclude the Government from offering expert testimony as to

the means and methods of money laundering, arguing that it is not necessary to assist the jury in

understanding the case and carries a risk of unfair prejudice. He is incorrect. Mr. Semesky’s

testimony will be critical to the jury’s ability to interpret and understand the evidence presented

at trial regarding the defendant’s sophisticated money laundering operation. Accordingly, the

defendant’s arguments are meritless, and should be rejected.

       A.      Applicable Law

       Rule 702 of the Federal Rules of Evidence provides:

               A witness who is qualified as an expert by knowledge, skill,
               experience, training, or education may testify in the form of an
               opinion or otherwise if: (a) the expert’s scientific, technical, or other
               specialized knowledge will help the trier of fact to understand the
               evidence or to determine a fact in issue; (b) the testimony is based
               on sufficient facts or data; (c) the testimony is the product of reliable
               principles and methods; and (d) the expert has reliably applied the
               principles and methods to the facts of the case.

Fed. R. Evid. 702. Under this standard, expert testimony is generally admissible if it will assist

the trier of fact to understand the evidence or to determine a fact in issue. See United States v.

Duncan, 42 F.3d 97, 101 (2d Cir. 1994). As the Second Circuit has observed, “Rule 702 itself

refers to ‘other specialized knowledge,’ . . . and ‘there are many different kinds of experts, and

many different kinds of expertise . . . .”’ United States v. Romano, 794 F.3d 317, 330 (2d Cir.

2015) (quoting Kumho Tire Co. v. Carmichael, 526 U.S. 137, 150 (1999)).

       Importantly, the Second Circuit and trial courts in this district have repeatedly held

money laundering operations are a proper subject of expert testimony. See, e.g., United States

v. Muzaffar, 714 F. App’x 52, 55 (2d Cir. 2017) (affirming admission of testimony from

Government’s money laundering expert, and dismissing the defendant’s claim that the expert
                                                  17
        Case 1:17-cr-00630-ER Document 161 Filed 10/25/19 Page 20 of 23



“improperly testif[ied] to the ultimate issue, in violation of Federal Rule of Evidence 704”);

United States v. Bermudez, 138 F. App’x 339, 342 (2d Cir. 2005) (“expert testimony has been

admitted in money-laundering cases in this Circuit before”) (citing United States v. Daccarett,

6 F.3d 37 (2d Cir. 1993)); United States v. All Funds on Deposit, 801 F.Supp. 984, 997

(E.D.N.Y. 1992); United States v. Nektalov, No. S203CR.828 (PKL), 2004 WL 1469487, at

*5 (S.D.N.Y. June 30, 2004) (denying defendant’s motion to preclude expert testimony from

an IRS agent regarding “money laundering techniques and background”); United States v.

Dinero Express, Inc., 57 F. App’x 456, 460 (2d Cir. 2002) (upholding admission of expert

testimony from an FBI agent relating to money laundering and illegal money remitters);

United States v. Monaco, 199 F.3d 1324 (2d Cir. 1999) (upholding admission of expert

testimony from an IRS agent regarding typical money laundering techniques); United States

v. Ortiz, 112 F.3d 506 (2d Cir. 1997) (upholding admission of expert testimony from an IRS

agent relating to, among other topic areas, “the common methods of money laundering”);

Daccarett, 6 F.3d at 58;United States v. Ortiz, 906 F. Supp. 140, 141 (E.D.N.Y. 1995)

(denying defendant’s Rule 29 motion, based in part on expert testimony provided by a case

agent regarding the means and methods of money laundering).

       B.      Discussion

       Mr. Semesky’s anticipated expert testimony regarding the means and methods of money

laundering will undoubtedly assist the jury to understand the evidence and to determine important

facts in issue. As a threshold matter, while the term “money laundering” is familiar to the average

person, the methods and means of money laundering in practice are beyond the ken of any jury,

particularly in the context of white collar crime (as opposed to the laundering of narcotics

proceeds). That is doubly true in this particular case, given the sophisticated methods employed


                                                18
         Case 1:17-cr-00630-ER Document 161 Filed 10/25/19 Page 21 of 23



by the defendant to launder criminal proceeds. The Government expects the evidence at trial to

establish that the defendant set up and operated an international web of bank accounts into which

he accepted approximately $400 million worth of OneCoin fraud proceeds. The structure devised

by Scott to conceal the true origin of the funds involved the establishment of purported private

equity funds, into which OneCoin employees and associates of Ruja Ignatova, disguised as

purported investors into the funds, deposited fraud proceeds. Scott documented the inbound

transfers with false investment subscription agreements, and outbound transfers back to Ignatova

and other OneCoin money launderers with false loan agreements, asset management agreements,

and other similar paperwork.        Scott routed the fraud proceeds through multiple foreign

jurisdictions, often through a series of different bank accounts, and employed fund administrators,

incorporation services, auditors, and lawyers in an effort to optimize and legitimize the purported

investment fund structure. In short, Scott operated a highly sophisticated and complex money

laundering enterprise.

       Mr. Semesky is a former law enforcement agent with decades of training and experience

in the money laundering field, who has who has testified as an expert/modus operandi witness in

53 trials in 23 different federal judicial districts. A copy of Mr. Semesky’s C.V. is attached as

Exhibit __. His expert testimony has been upheld or otherwise approved by four different circuits,

including the Second Circuit. See United States v. Ortiz, 112 F.3d 506, 1997 WL 225108, at *5

(2d Cir. May 5, 1997) (holding that Donald Semesky’s expert testimony regarding, among other

areas, “the common methods of money laundering . . . covered topics . . . having ‘esoteric aspects

reasonably perceived as beyond the ken of the jury,’” as was therefore “property admitted by the

district court) (quoting United States v. Cruz, 981 F.2d 659, 664 (2d Cir. 1992)); United States v.

Barber, 80 F.3d 964, 971 (4th Cir. 1996) (holding that “the district court did not abuse its discretion


                                                  19
        Case 1:17-cr-00630-ER Document 161 Filed 10/25/19 Page 22 of 23



in admitting Agent Semesky’s expert opinion testimony” regarding concealment money

laundering); United States v. Saccoccia, 58 F.3d 754, 775 (1st Cir. 1995) (noting that “Agent

Semesky’s [expert] testimony was relevant and appropriate in several respects”—including that

his testimony explained “the nature of money laundering”); United States v. Posters N Things Ltd,

969 F.2d 652, 661 (8th Cir. 1992), aff'd sub nom. Posters 'N' Things, Ltd. v. United States, 511

U.S. 513, 114 S. Ct. 1747, 128 L. Ed. 2d 539 (1994) (upholding trial court’s admission of Donald

Semesky’s expert testimony regarding concealment money laundering).

       In this case, Mr. Semesky’s expert testimony will address, among other matters, the various

stages of money laundering, the use of shell companies and associated bank accounts, the layering

of funds through a series of bank accounts and financial institutions, including through offshore

banks, and the use of falsified documentation to disguise the true purpose of transactions. That

testimony is critical to assist the jury in placing evidence regarding the purported investment funds

at issue in this case in context, and assessing whether or not those investment funds were legitimate

(as the Government expects Scott will argue) or merely vehicles to launder OneCoin fraud

proceeds.

       The defendant’s suggestion that such expertise will be offered through other Government

witnesses is entirely inaccurate. While Mr. Spendiff and various bank witnesses are competent to

testify about anti-money laundering policies and procedures in place and fund administration firms

and financial institutions, they cannot and will not testify about the broader purpose and means

and methods of money laundering, and therefore are entirely inadequate substitutes for Mr.

Semesky’s expert testimony. Nor is there any danger of unfair prejudice or the sort of jury

confusion alluded to in the defendant’s motion. As the Government noted in its expert notice to

the defendant, Mr. Semesky will not be testifying about the defendant’s particular conduct in this


                                                 20
         Case 1:17-cr-00630-ER Document 161 Filed 10/25/19 Page 23 of 23



case, let alone offering any expert opinion regarding whether the defendant’s conduct would

constitute a violation of Title 18, United States Code, Section 1956. Instead, he will simply provide

the jury with necessary context—based on his training and experience in an area beyond the jury’s

ken—for evaluating the other evidence presented in the case. 1

       For all of the above reasons, Mr. Semesky’s expert testimony is both relevant and

admissible under Rules 401 and 702, and the defendant’s motion to preclude that testimony should

be denied.

                                          CONCLUSION

        For the foregoing reasons, the defendant’s motions in limine should be denied in their
entirety.

Dated: New York, New York
       October 25, 2019

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                               By:    s/
                                                      Nicholas Folly /Christopher J. DiMase
                                                      Assistant United States Attorneys
                                                      (212) 637-1060 / 2433

                                                      Julieta V. Lozano
                                                      Special Assistant United States Attorney
                                                      (212) 335-4025




1
  The defendant’s suggestion that Mr. Semesky not be allowed to use the term “money launder-
ing” borders on the absurd, given that his expertise is in the particular area of money laundering.
The defendant is free to request—and the Government would not oppose—an appropriate jury
instruction to the effect that the Court’s legal instructions with respect to the elements of Section
1956 are controlling.
                                                   21
